Citation Nr: 0415537	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-04 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial compensable rating for a 
service connected right knee disability, to include 
chondromalacia.

2.  Entitlement to an initial compensable rating for a 
service connected chronic low back strain.  


REPRESENTATION

Appellant represented by: Maryland Department of Veterans 
Affairs	

WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1990 to August 
2001.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which, in pertinent part, granted 
service connection for chondromalacia of the right knee and a 
chronic low back strain.  The RO rated each disability as 
noncompensable.  The veteran appeals for the initial 
assignment of a compensable rating for each disability.  
Since the veteran's claims for compensable ratings arise from 
the RO's grant of service connection for both disabilities, 
the question of "staged" ratings for any period since August 
28, 2001 (the date established as the effective date for the 
award of service connection for his low back and right knee 
disorders) is for consideration.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The July 2002 RO decision granting service connection for the 
disabilities at issue rated the veteran's chronic low back 
strain as noncompensable under 38 C.F.R. § 4.71a, Diagnostic 
Code 5295, and rated his right knee chondromalacia under 
38 C.F.R. § 4.71a, Diagnostic Code 5010-5257.  

The Board notes at the outset that, during the pendency of 
this appeal, the criteria for rating diseases and injuries of 
the spine were changed.  See 68 Fed. Reg. 51454-58 (Aug. 27, 
2003) (to be codified at 38 C.F.R. § 4.71a (Diagnostic Codes 
5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243)).  In 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
United States Court of Veterans Appeals (now the United 
Stated Court of Appeals for Veterans Claims) (Court) held 
that when the governing law or regulations change during an 
appeal, the most favorable version will be applied.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) subsequently overruled Karnas to the extent 
that it indicated retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003).  Similarly, 
VAOPGCPREC 7-2003, which addressed the standards governing 
retroactive application of statutes and regulations, found 
that the Karnas rule conflicts with Supreme Court and Federal 
Circuit precedent "insofar as it requires VA to apply the 
version of a statute or regulation most favorable to a 
claimant when a statutory or regulatory change is silent as 
to application."  However, the General Counsel of VA has held 
that where a law or regulation changes during the pendency of 
a claim for a higher rating, the Board must first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
See VAOPGCPREC 3-2000; 65 Fed. Reg. 33422 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  

In reviewing the record, it becomes apparent that the RO has 
not had the opportunity to adjudicate the veteran's claim for 
a compensable rating for his low back disability, with 
consideration of the new rating criteria, nor does it appear 
that the veteran has received notice of the changes in the 
regulations used to evaluate diseases and injuries of the 
spine, which became effective on September 26, 2003.  68 Fed. 
Reg. 51454-58 (Aug. 27, 2003).  Because the applicable rating 
criteria changed during the pendency of this appeal, and the 
veteran has not been notified of the changes in the 
regulation or afforded any opportunity to present relevant 
argument, due process concerns require remanding the claim 
for the assignment of a compensable rating for a low back 
strain.  Id.  There are additional reasons why a remand is 
necessary for both claims on appeal.

The veteran's most recent VA medical examination for the 
purpose of evaluating his right knee and low back 
disabilities was in October 2001.  The veteran and his 
representative contended at a January 2004 Board hearing 
before the undersigned, in essence, that the examination was 
incomplete.  In reviewing that evidence, the Board finds 
that, while the examination included tests for determining 
ranges of motion of the lumbar spine and right knee, it did 
not fully address the factors enumerated in DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The Board notes that an evaluation 
of a joint may be based on either actual limitation of motion 
or the functional equivalent of limitation of motion due to 
less or more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  See 
DeLuca, supra, discussing 38 C.F.R. §§ 4.40, 4.45.  The 
applicable regulations, and the prohibition against 
pyramiding in 38 C.F.R. § 4.14 (2002), do not forbid 
consideration of a higher rating based on functional 
limitation. Id.  It is pertinent to note that the veteran 
described frequent exacerbations or flare-ups of pain of the 
right knee and low back at the January 2004 Board hearing.  

Given the change in regulations regarding the rating of 
spinal disabilities, the veteran's claim that both his right 
knee and low back disabilities have increased in severity 
since the last VA examination in October 2001, the length of 
time that has elapsed since that time and the incomplete 
nature of that evaluation as noted above, it is the Board's 
judgment that there is a duty to provide the veteran with a 
more current and thorough VA examination.  38 C.F.R. 
§ 3.159(c)(4); Caffrey v. Brown, 6 Vet. App. 377, 383-4 
(1994).  

The RO must also assure compliance with the applicable 
requirements of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106- 475, 114 Stat. 2096 (2000) (VCAA).  

Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with 
the applicable requirements of the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2003).  The RO's attention 
is directed to Quartuccio v. Principi, 
supra, pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claims for the initial 
assignment of compensable ratings for a 
low back disability and a right knee 
disability, of the impact of the 
notification requirements on the claim.  
The veteran should further be requested 
to submit all evidence in his possession 
that pertains to his claims.

2.  The RO should ask the veteran to list 
the names and addresses of all medical 
care providers who have evaluated or 
treated him for his low back and right 
knee disabilities.  After securing the 
necessary releases, all such records that 
are not already in the claims folder 
should be obtained.  

3.  The veteran should be afforded a VA 
orthopedic examination for the purpose of 
determining the current severity of his 
service-connected chronic low back and 
right knee disabilities.  The claims file 
must be made available to and reviewed by 
the examiner.  The evaluation should 
include complete range of motion studies 
for the lumbar spine and right knee.  The 
examiner should note the presence or 
absence of any muscle spasm in the low 
back region, along with any other 
pertinent abnormal findings.  The examiner 
is also requested to opine whether it is 
at least as likely as not (50 percent or 
more likelihood) that the veteran has any 
additional loss of function (i.e., motion) 
of the low back or right knee due to pain 
or flare-ups of pain, supported by 
adequate pathology; and whether it is at 
least as likely as not the veteran has any 
additional functional loss due to weakened 
movement, excess fatigability, 
incoordination, or flare-ups of such 
symptoms.  Such determinations should be 
expressed, if feasible, in terms of 
additional loss of range of motion.  If 
the examiner finds it impossible to 
provide any part of the requested opinion 
without resort to pure speculation, he or 
she should so indicate.  

4.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue of whether 
a compensable rating is warranted for the 
veteran's service-connected low back and 
right knee disabilities, with 
consideration of all of the applicable 
rating criteria and the evidence obtained 
since the July 2002 rating decision, and 
consideration of whether a staged rating 
is appropriate for either disability 
under Fenderson v. West, 12 Vet. App. 119 
(1999).    

6.  If the appeal is not granted to the 
appellant's satisfaction, the RO should 
issue a Supplemental Statement of the 
Case, which must contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the November 
2002 Statement of the Case, and all of 
the applicable rating criteria.  A 
reasonable period of time for a response 
should be afforded.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




